Exhibit 10.1

HEALTHSTREAM, INC.

2016 OMNIBUS INCENTIVE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.

 

Purpose.

     1   

Section 2.

 

Definitions.

     1   

Section 3.

 

Administration.

     5   

Section 4.

 

Shares Available For Awards.

     6   

Section 5.

 

Eligibility.

     7   

Section 6.

 

Stock Options And Stock Appreciation Rights.

     7   

Section 7.

 

Restricted Shares And Restricted Share Units.

     9   

Section 8.

 

Performance Awards.

     10   

Section 9.

 

Other Stock-Based Awards.

     11   

Section 10.

 

Non-Employee Director Awards.

     11   

Section 11.

 

Provisions Applicable To Covered Officers And Performance Awards.

     11   

Section 12.

 

Separation From Service.

     13   

Section 13.

 

Change In Control.

     13   

Section 14.

 

Amendment And Termination.

     14   

Section 15.

 

General Provisions.

     15   

Section 16.

 

Term Of The Plan.

     17   



--------------------------------------------------------------------------------

HEALTHSTREAM, INC.

2016 OMNIBUS INCENTIVE PLAN

Section 1. Purpose.

This plan shall be known as the “HealthStream, Inc. 2016 Omnibus Incentive Plan”
(the “Plan”). The purpose of the Plan is to promote the interests of
HealthStream, Inc. (the “Company”) and its shareholders by (i) attracting and
retaining key officers, employees and directors of, and consultants to, the
Company and its Subsidiaries and Affiliates; (ii) motivating such individuals by
means of performance-related incentives to achieve long-range performance goals;
(iii) enabling such individuals to participate in the long-term growth and
financial success of the Company; (iv) encouraging ownership of stock in the
Company by such individuals; and (v) linking their compensation to the long-term
interests of the Company and its shareholders. With respect to any awards
granted under the Plan that are intended to comply with the requirements of
“performance-based compensation” under Section 162(m) of the Code, the Plan
shall be interpreted in a manner consistent with such requirements.

Section 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

2.1 “Affiliate” means (i) any entity that, directly or indirectly, is controlled
by the Company, (ii) any entity in which the Company has a significant equity
interest, (iii) an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act, and (iv) any entity in which
the Company has at least twenty percent (20%) of the combined voting power of
the entity’s outstanding voting securities, in each case as designated by the
Board as being a participating employer in the Plan.

2.2 “Award” means any Option, Stock Appreciation Right, Restricted Share Award,
Restricted Share Unit, Performance Award, Other Stock-Based Award or other award
granted under the Plan, whether singly, in combination or in tandem, to a
Participant by the Committee (or the Board) pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee (or the Board) may
establish or which are required by applicable legal requirements.

2.3 “Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award, which may, but need not, be executed or
acknowledged by a Participant.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Cause” means, unless otherwise defined in the applicable Award Agreement,
(i) the engaging by the Participant in willful misconduct that is injurious to
the Company or its Subsidiaries or Affiliates, or (ii) the embezzlement or
misappropriation of funds or property of the Company or its Subsidiaries or
Affiliates by the Participant. For purposes of this paragraph, no act, or
failure to act, on the Participant’s part shall be considered “willful” unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that the Participant’s action or omission was in the best
interest of the Company. Any determination of Cause for purposes of the Plan or
any Award shall be made by the Committee in its sole discretion. Any such
determination shall be final and binding on a Participant.

2.6 “Change in Control” means, unless otherwise provided in the applicable Award
Agreement, the happening of one of the following:

(a) any person or entity, including a “group” as defined in Section 13(d)(3) of
the Exchange Act, other than the Company or a wholly-owned Subsidiary thereof or
any employee benefit plan of the Company or any of its Subsidiaries, becomes the
beneficial owner of the Company’s securities having 50% or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business); or

 

1



--------------------------------------------------------------------------------

(b) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or similar transaction, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of directors of the Company
immediately prior to such transaction; or

(c) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals who are Continuing Directors.

Notwithstanding the foregoing, (i) unless otherwise provided in an applicable
Award Agreement, with respect to Awards constituting a “deferral of
compensation” subject to Section 409A of the Code, solely for purposes of
determining the timing of a payment subject to the Award Agreement, a Change in
Control shall be limited to a “change in the ownership of the Company,” a
“change in the effective control of the Company,” or a “change in the ownership
of a substantial portion of the assets of the Company” as such terms are defined
in Section 1.409A-3(i)(5) of the U.S. Treasury Regulations, and (ii) no Award
Agreement shall define a Change in Control in such a manner that a Change in
Control would be deemed to occur prior to the actual consummation of the event
or transaction that results in a change of control of the Company (e.g., upon
the announcement, commencement, or stockholder approval of any event or
transaction that, if completed, would result in a change in control of the
Company).

2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.8 “Committee” means a committee of the Board composed of not less than two
Non-Employee Directors, each of whom shall be “independent” within the meaning
of the listing standards of the Nasdaq Stock Market.

2.9 “Consultant” means any consultant to the Company or its Subsidiaries or
Affiliates.

2.10 “Continuing Director” means, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Company on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and
(B) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

2.11 “Covered Officer” means at any date (i) any individual who, with respect to
the previous taxable year of the Company, was a “covered employee” of the
Company within the meaning of Section 162(m); provided, however, that the term
“Covered Officer” shall not include any such individual who is designated by the
Committee, in its discretion, at the time of any Award or at any subsequent
time, as reasonably expected not to be such a “covered employee” with respect to
the current taxable year of the Company or the taxable year of the Company in
which the compensation attributable to such Award would otherwise be deductible
by the Company, and (ii) any individual who is designated by the Committee, in
its discretion, at the time of any Award or at any subsequent time, as
reasonably expected to be such a “covered employee” with respect to the current
taxable year of the Company or with respect to the taxable year of the Company
in which the compensation attributable to such Award would otherwise be
deductible by the Company.

2.12 “Director” means a member of the Board.

2.13 “Disability” means, unless otherwise defined in the applicable Award
Agreement, a disability that would qualify as a total and permanent disability
under the Company’s then current long-term disability plan. With respect to
Awards subject to Section 409A of the Code, unless otherwise defined in the
applicable Award Agreement, the term “Disability” shall have the meaning set
forth in Section 409A of the Code.

 

2



--------------------------------------------------------------------------------

2.14 “Early Retirement” means, unless otherwise provided in an Award Agreement,
retirement with the express consent of the Company at or before the time of such
retirement, from active employment with the Company and any Subsidiary or
Affiliate prior to age 65, in accordance with any applicable early retirement
policy of the Company then in effect or as may be approved by the Committee.

2.15 “Effective Date” has the meaning provided in Section 16.1 of the Plan.

2.16 “Employee” means a current or prospective officer or employee of the
Company or of any Subsidiary or Affiliate.

2.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

2.18 “Fair Market Value” with respect to the Shares, means, for purposes of a
grant of an Award as of any date, (i) the reported closing sales price of the
Shares on the Nasdaq Stock Market, or any other such market or exchange as is
the principal trading market for the Shares, on such date, or in the absence of
reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported (or such other price based on actual
trading on the applicable date that the Committee determines is appropriate) or
(ii) in the event there is no public market for the Shares on such date, the
fair market value as determined, in good faith and by the reasonable application
of a reasonable valuation method (as applicable), by the Committee in its sole
discretion, and for purposes of a sale of a Share as of any date, the actual
sales price on that date.

2.19 “Good Reason” means, unless otherwise provided in an Award Agreement, (i) a
material reduction in a Participant’s position, authority, duties or
responsibilities following a Change in Control as compared to such level
immediately prior to a Change in Control, (ii) any material reduction in a
Participant’s annual base salary as in effect immediately prior to a Change in
Control; (iii) the relocation of the office at which the Participant is to
perform the majority of his or her duties following a Change in Control to a
location more than 30 miles from the location at which the Participant performed
such duties prior to the Change in Control; or (iv) the failure by the Company
or its successor to continue to provide the Participant with benefits
substantially similar in aggregate value to those enjoyed by the Participant
under any of the Company’s pension, life insurance, medical, health and accident
or disability plans in which Participant was participating immediately prior to
a Change in Control, unless the Participant is offered participation in other
comparable benefit plans generally available to similarly situated employees of
the Company or its successor after the Change in Control.

2.20 “Grant Price” means the price established at the time of grant of an SAR
pursuant to Section 6 used to determine whether there is any payment due upon
exercise of the SAR.

2.21 “Incentive Stock Option” means an option to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.

2.22 “Non-Employee Director” means a member of the Board who is not an officer
or employee of the Company or any Subsidiary or Affiliate.

2.23 “Non-Qualified Stock Option” means an option to purchase Shares from the
Company that is granted under Sections 6 or 10 of the Plan and is not intended
to be an Incentive Stock Option.

2.24 “Normal Retirement” means, unless otherwise defined in the applicable Award
Agreement, retirement of a Participant from active employment with the Company
or any of its Subsidiaries or Affiliates on or after such Participant’s 65th
birthday.

2.25 “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

2.26 “Option Price” means the purchase price payable to purchase one Share upon
the exercise of an Option.

 

3



--------------------------------------------------------------------------------

2.27 “Other Stock-Based Award” means any Award granted under Sections 9 or 10 of
the Plan. For purposes of the share counting provisions of Section 4.1 hereof,
an Other Stock-Based Award that is not settled in cash shall be treated as
(i) an Option Award if the amounts payable thereunder will be determined by
reference to the appreciation of a Share, and (ii) a Restricted Share Award if
the amounts payable thereunder will be determined by reference to the full value
of a Share.

2.28 “Participant” means any Employee, Director, Consultant or other person who
receives an Award under the Plan.

2.29 “Performance Award” means any Award granted under Section 8 of the Plan.
For purposes of the share counting provisions of Section 4.1 hereof, a
Performance Award that is not settled in cash shall be treated as (i) an Option
Award if the amounts payable thereunder will be determined by reference to the
appreciation of a Share, and (ii) a Restricted Share Award if the amounts
payable thereunder will be determined by reference to the full value of a Share.

2.30 “Person” means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.

2.31 “Restricted Share” means any Share granted under Sections 7 to 10 of the
Plan.

2.32 “Restricted Share Unit” means any unit granted under Sections 7 to 10 of
the Plan.

2.33 “Retirement” means Normal Retirement or Early Retirement.

2.34 “SEC” means the Securities and Exchange Commission or any successor
thereto.

2.35 “Section 16” means Section 16 of the Exchange Act and the rules promulgated
thereunder and any successor provision thereto as in effect from time to time.

2.36 “Section 162(m)” means Section 162(m) of the Code and the regulations
promulgated thereunder and any successor provision thereto as in effect from
time to time.

2.37 “Separation from Service” or “Separates from Service” shall have the
meaning ascribed to such term pursuant to Section 409A of the Code and the
regulations promulgated thereunder.

2.38 “Share Reserve” has the meaning set forth in Section 4.1 hereof.

2.39 “Shares” means shares of the common stock, no par value per share, of the
Company.

2.40 “Specified Employee” has the meaning ascribed to such term pursuant to
Section 409A of the Code and the regulations promulgated thereunder.

2.41 “Stock Appreciation Right” or “SAR” means a stock appreciation right
granted under Sections 6, 8 or 10 of the Plan that entitles the holder to
receive, with respect to each Share encompassed by the exercise of such SAR, the
amount determined by the Committee and specified in an Award Agreement. In the
absence of such a determination, the holder shall be entitled to receive, with
respect to each Share encompassed by the exercise of such SAR, the excess of the
Fair Market Value of such Share on the date of exercise over the Grant Price.

2.42 “Subsidiary” means any Person (other than the Company) of which 50% or more
of its voting power or its equity securities or equity interest is owned
directly or indirectly by the Company.

2.43 “Substitute Awards” means Awards granted solely in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.

 

4



--------------------------------------------------------------------------------

2.44 “2000 Plan” means the HealthStream, Inc. 2000 Stock Incentive Plan, as
amended.

2.45 “2010 Plan” means the HealthStream, Inc. 2010 Stock Incentive Plan.

Section 3. Administration.

3.1 Authority of Committee. The Plan shall be administered by a Committee, which
shall be appointed by and serve at the pleasure of the Board; provided, however,
with respect to Awards to Non-Employee Directors, all references in the Plan to
the Committee shall be deemed to be references to the Board to the extent (if
any) that the Board approves any Awards to Non-Employee Directors. Subject to
the terms of the Plan and applicable law, and in addition to other express
powers and authorizations conferred on the Committee by the Plan, the Committee
shall have full power and authority in its discretion (and in accordance with
Section 409A of the Code with respect to Awards subject thereto) to:
(i) designate Participants; (ii) determine eligibility for participation in the
Plan and decide all questions concerning eligibility for and the amount of
Awards under the Plan; (iii) determine the type or types of Awards to be granted
to a Participant; (iv) determine the number of Shares to be covered by, or with
respect to which payments, rights or other matters are to be calculated in
connection with Awards; (v) determine the timing, terms, and conditions of any
Award; (vi) accelerate the time at which all or any part of an Award may be
settled or exercised; (vii) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended; (viii) determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, other property, and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(ix) grant Awards as an alternative to, or as the form of payment for grants or
rights earned or payable under, other bonus or compensation plans, arrangements
or policies of the Company or a Subsidiary or Affiliate; (x) grant Substitute
Awards on such terms and conditions as the Committee may prescribe, subject to
compliance with the Incentive Stock Option rules under Section 422 of the Code
and the nonqualified deferred compensation rules under Section 409A of the Code,
where applicable; (xi) make all determinations under the Plan concerning any
Participant’s Separation from Service with the Company or a Subsidiary or
Affiliate, including whether such separation occurs by reason of Cause, Good
Reason, Disability, Retirement, or in connection with a Change in Control and
whether a leave constitutes a Separation from Service; (xii) interpret and
administer the Plan and any instrument or agreement relating to, or Award made
under, the Plan; (xiii) except to the extent prohibited by Section 6.2 or any
other provision of the Plan, amend or modify the terms of any Award at or after
grant with or without the consent of the holder of the Award; (xiv) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; and (xv) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan, subject to the
exclusive authority of the Board under Section 14 hereunder to amend or
terminate the Plan.

3.2 Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Subsidiary
or Affiliate, any Participant and any holder or beneficiary of any Award. A
Participant or other holder of an Award may contest a decision or action by the
Committee with respect to such person or Award only on the grounds that such
decision or action was arbitrary or capricious or was unlawful, and any review
of such decision or action shall be limited to determining whether the
Committee’s decision or action was arbitrary or capricious or was unlawful.

3.3 Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers or managers of the Company or of
any Subsidiary or Affiliate, or to a Committee of such officers or managers, the
authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to or to cancel, modify or waive rights with respect
to, or to alter, discontinue, suspend or terminate Awards held by Participants
who are not officers or directors of the Company for purposes of Section 16 or
who are otherwise not subject to such Section.

 

5



--------------------------------------------------------------------------------

3.4 No Liability. No member of the Board or Committee shall be liable for any
action taken or determination made in good faith with respect to the Plan or any
Award granted hereunder.

Section 4. Shares Available For Awards.

4.1 Shares Available. Subject to the provisions of Section 4.2 below, the
maximum aggregate number of Shares which may be issued pursuant to all Awards
after the Effective Date of this Plan is equal to (a) the sum of (i) 1,166,044
Shares plus (ii) the number of Shares available for grant under the 2010 Plan
(333,956) as of March 31, 2016, less (b) one (1) Share for every Share that was
subject to an option or stock appreciation right granted after March 31, 2016
under the 2010 Plan and one and one-half (1.5) Shares for every one (1) Share
that was subject to an award other than an option or stock appreciation right
granted after March 31, 2016 under the 2010 Plan (such aggregate amount being,
the “Share Reserve”). For the avoidance of doubt, no further Awards shall be
granted pursuant to the 2010 Plan after the Effective Date. The number of Shares
with respect to which Incentive Stock Options may be granted shall be no more
than 1,500,000. Each Share issued pursuant to an Option shall reduce the Share
Reserve by one (1) share. Each Share subject to a redeemed portion of a SAR
shall reduce the Share Reserve by one (1) Share. Each Share issued pursuant to a
Restricted Stock Award or a Restricted Stock Unit Award shall reduce the Share
Reserve by one and one-half (1.5) Shares. If any Award (or portion thereof)
granted under this Plan shall expire, terminate, be settled in cash or otherwise
be forfeited or canceled for any reason before it has vested or been exercised
in full, the Shares subject to such Award shall, to the extent of such
expiration, cash settlement, forfeiture, or termination, again be available for
Awards under the Plan, in accordance with this Section 4.1. If any Award (or
portion thereof) granted under the 2000 Plan or the 2010 Plan shall expire,
terminate, be settled in cash or otherwise be forfeited or canceled for any
reason before it has vested or been exercised in full, the Shares subject to
such Award shall, to the extent of such expiration, cash settlement, forfeiture,
or termination, again be available for Awards under the Plan, and the Share
Reserve shall be increased, in accordance with this Section 4.1. Any Shares that
again become available for grant pursuant to this Section shall be added back as
(i) one (1) Share if such Shares were subject to Options or Stock Appreciation
Rights granted under the Plan or options or stock appreciation rights granted
under the 2000 Plan or the 2010 Plan, and (ii) as one and one-half (1.5) Shares
if such Shares were subject to Awards other than Options or Stock Appreciation
Rights granted under the Plan or awards other than options or stock appreciation
rights granted under the 2000 Plan or the 2010 Plan. Notwithstanding the
foregoing, the following Shares underlying any Award under the 2000 Plan, the
2010 Plan or the Plan will not again become available for Awards under the Plan:
(1) Shares tendered or withheld in payment of the Option Price of an Option,
(2) Shares tendered or withheld to satisfy any tax withholding obligation with
respect to any Award, (3) Shares repurchased by the Company with proceeds
received from the exercise of an Option, and (4) Shares subject to an SAR that
are not issued in connection with the Share settlement of that SAR upon its
exercise. Notwithstanding the foregoing and subject to adjustment as provided in
Section 4.2 hereof, no Participant may receive Options or SARs under the Plan in
any calendar year that, taken together, relate to more than 200,000 Shares.

4.2 Adjustments. Without limiting the Committee’s discretion as provided in
Section 13 hereof, in the event that the Committee determines that any dividend
or other distribution (whether in the form of cash, Shares, other securities or
other property, and other than a normal cash dividend), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of Shares or other securities of
the Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares, then the Committee shall, in an equitable and proportionate
manner as deemed appropriate by the Committee (and, as applicable, in such
manner as is consistent with Sections 162(m), 422 and 409A of the Code and the
regulations thereunder) either: (i) adjust any or all of (1) the aggregate
number of Shares or other securities of the Company (or number and kind of other
securities or property) with respect to which Awards may be granted under the
Plan; (2) the number of Shares or other securities of the Company (or number and
kind of other securities or property) subject to outstanding Awards under the
Plan, provided that the number of Shares subject to any Award shall always be a
whole number; (3) the grant or exercise price with respect to any Award under
the Plan, and (4) the limits on the number of Shares or Awards that may be
granted to Participants under the Plan in any calendar year; (ii) provide for an
equivalent award in respect of securities of the surviving entity of any merger,
consolidation or other transaction or event having a similar effect; or
(iii) make provision for a cash payment to the holder of an outstanding Award.
Any such adjustments to outstanding Awards shall be effected in a manner that
precludes the material enlargement of rights and benefits under such Awards.

 

6



--------------------------------------------------------------------------------

4.3 Substitute Awards. Any Shares issued by the Company as Substitute Awards in
connection with the assumption or substitution of outstanding grants from any
acquired company shall not reduce the Shares available for Awards under the
Plan.

4.4 Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of issued Shares which have been reacquired by the Company.

Section 5. Eligibility.

Any Employee, Director or Consultant shall be eligible to be designated a
Participant; provided, however, that Non-Employee Directors shall only be
eligible to receive Awards granted consistent with Section 10.

Section 6. Stock Options and Stock Appreciation Rights.

6.1 Grant. Subject to the provisions of the Plan and applicable legal
requirements, the Committee shall have sole and complete authority to determine
the Participants to whom Options and SARs shall be granted, the number of Shares
subject to each Award, the Option Price or Grant Price, as applicable, and the
conditions and limitations applicable to the exercise of each Option and SAR. An
Option may be granted with or without a related SAR. An SAR may be granted with
or without a related Option. The grant of an Option or SAR shall occur when the
Committee by resolution, written consent or other appropriate action determines
to grant such Option or SAR for a particular number of Shares to a particular
Participant at a particular Option Price or Grant Price, as the case may be, or
such later date as the Committee shall specify in such resolution, written
consent or other appropriate action. The Committee shall have the authority to
grant Incentive Stock Options and to grant Non-Qualified Stock Options. In the
case of Incentive Stock Options, the terms and conditions of such grants shall
be subject to and comply with Section 422 of the Code, as from time to time
amended, and any regulations implementing such statute. To the extent the
aggregate Fair Market Value (determined at the time the Incentive Stock Option
is granted) of the Shares with respect to which all Incentive Stock Options are
exercisable for the first time by an Employee during any calendar year (under
all plans described in Section 422(d) of the Code of the Employee’s employer
corporation and its parent and Subsidiaries) exceeds $100,000, such Options
shall be treated as Non-Qualified Stock Options.

6.2 Price. The Committee in its sole discretion shall establish the Option Price
at the time each Option is granted and the Grant Price at the time each SAR is
granted. Except in the case of Substitute Awards, the Option Price of an Option
may not be less than the Fair Market Value of a Share on the date of grant of
such Option, and the Grant Price of an SAR may not be less than the Fair Market
Value of a Share on the date of grant of such SAR. In the case of Substitute
Awards or Awards granted in connection with an adjustment provided for in
Section 4.2 hereof in the form of Options or SARS, such grants shall have an
Option Price (or Grant Price) per Share that is intended to maintain the
economic value of the Award that was replaced or adjusted as determined by the
Committee. Notwithstanding the foregoing and except as permitted by the
provisions of Section 4.2 hereof, the Committee shall not have the power to
(i) amend the terms of previously granted Options to reduce the Option Price of
such Options, (ii) amend the terms of previously granted SARs to reduce the
Grant Price of such SARs, (iii) cancel such Options in exchange for cash or a
grant of either substitute Options with a lower Option Price than the cancelled
Options, or any other Award, (iv) cancel such SARs in exchange for cash or a
grant of either substitute SARs with a lower Grant Price than the cancelled SARs
or any other Award, or (v) take any other action with respect to an Option or
SAR that would be treated as a repricing under the rules and regulations of the
Nasdaq Stock Market, or any other such market or exchange as is the principal
trading market for the Shares, in each case without the approval of the
Company’s shareholders.

6.3 Term. Subject to the Committee’s authority under Section 3.1 and the
provisions of Section 6.6, each Option and SAR and all rights and obligations
thereunder shall expire on the date determined by the Committee and specified in
the Award Agreement. The Committee shall be under no duty to provide terms of
like duration for Options or SARs granted under the Plan. Notwithstanding the
foregoing, but subject to Section 6.4(a) hereof, no Option or SAR shall be
exercisable after the expiration of ten (10) years from the date such Option or
SAR was granted.

 

7



--------------------------------------------------------------------------------

6.4 Exercise.

(a) Each Option and SAR shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter. The Committee shall have full and
complete authority to determine, subject to Section 6.6 herein, whether an
Option or SAR will be exercisable in full at any time or from time to time
during the term of the Option or SAR, or to provide for the exercise thereof in
such installments, upon the occurrence of such events and at such times during
the term of the Option or SAR as the Committee may determine. An Award Agreement
may provide that the period of time over which an Option, other than an
Incentive Stock Option, or SAR may be exercised shall be automatically extended
if on the scheduled expiration of such Award, the Participant’s exercise of such
Award would violate applicable securities law; provided, however, that during
the extended exercise period the Option or SAR may only be exercised to the
extent such Award was exercisable in accordance with its terms immediately prior
to such scheduled expiration date; provided further, however, that such extended
exercise period shall end not later than thirty (30) days after the exercise of
such Option or SAR first would no longer violate such laws.

(b) The Committee may impose such conditions with respect to the exercise of
Options or SARs, including without limitation, any relating to the application
of federal, state or foreign securities laws or the Code, as it may deem
necessary or advisable. The exercise of any Option granted hereunder shall be
effective only at such time as the sale of Shares pursuant to such exercise will
not violate any state or federal securities or other laws.

(c) An Option or SAR may be exercised in whole or in part at any time, with
respect to whole Shares only, within the period permitted thereunder for the
exercise thereof, and shall be exercised by written notice of intent to exercise
the Option or SAR, delivered to the Company at its principal office, and payment
in full to the Company at the direction of the Committee of the amount of the
Option Price for the number of Shares with respect to which the Option is then
being exercised.

(d) Payment of the Option Price shall be made (i) in cash or cash equivalents,
or, (ii) at the discretion of the Committee, by transfer, either actually or by
attestation, to the Company of unencumbered Shares previously acquired by the
Participant, valued at the Fair Market Value of such Shares on the date of
exercise (or next succeeding trading date, if the date of exercise is not a
trading date), together with any applicable withholding taxes, such transfer to
be upon such terms and conditions as determined by the Committee, (iii) by a
combination of (i) or (ii), or (iv) by any other method approved or accepted by
the Committee in its sole discretion, including, if the Committee so determines,
(x) a cashless (broker-assisted) exercise that complies with applicable laws or
(y) withholding Shares (net-exercise) otherwise deliverable to the Participant
pursuant to the Option having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price. Until the optionee has been issued the
Shares subject to such exercise, he or she shall possess no rights as a
stockholder with respect to such Shares. The Company reserves, at any and all
times in the Company’s sole discretion, the right to establish, decline to
approve or terminate any program or procedures for the exercise of Options by
means of a method set forth in subsection (iv) above, including with respect to
one or more Participants specified by the Company notwithstanding that such
program or procedures may be available to other Participants.

(e) At the Committee’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Shares or a combination of cash and
Shares. A fractional Share shall not be deliverable upon the exercise of a SAR
but a cash payment will be made in lieu thereof.

6.5 Separation from Service. Except as otherwise provided in the applicable
Award Agreement, an Option or SAR may be exercised only to the extent that it is
then exercisable, and if at all times during the period beginning with the date
of granting such Award and ending on the date of exercise of such Award the
Participant is an Employee, Non-Employee Director or Consultant, and shall
terminate immediately upon a Separation from Service by the Participant. An
Option or SAR shall cease to become exercisable upon a Separation from Service
of the holder thereof. Notwithstanding the foregoing provisions of this
Section 6.5 to the contrary, the Committee may determine in its discretion or
any Award Agreement may provide that an Option or SAR may be exercised following
any such Separation from Service, whether or not exercisable at the time of such
separation; provided, however, that in no event may an Option or SAR be
exercised after the latest expiration date of such Award specified in the
applicable Award Agreement, except as provided in Section 6.4(a).

 

8



--------------------------------------------------------------------------------

6.6 Ten Percent Stock Rule. Notwithstanding any other provisions in the Plan, if
at the time an Option is otherwise to be granted pursuant to the Plan, the
optionee or rights holder owns directly or indirectly (within the meaning of
Section 424(d) of the Code) Shares of the Company possessing more than ten
percent (10%) of the total combined voting power of all classes of Stock of the
Company or its parent or Subsidiary or Affiliate corporations (within the
meaning of Section 422(b)(6) of the Code), then any Incentive Stock Option to be
granted to such optionee or rights holder pursuant to the Plan shall satisfy the
requirement of Section 422(c)(5) of the Code, and the Option Price shall be not
less than one hundred ten percent (110%) of the Fair Market Value of the Shares
of the Company, and such Option by its terms shall not be exercisable after the
expiration of five (5) years from the date such Option is granted.

Section 7. Restricted Shares And Restricted Share Units.

7.1 Grant.

(a) Subject to the provisions of the Plan and other applicable legal
requirements, the Committee shall have sole and complete authority to determine
the Participants to whom Restricted Shares and Restricted Share Units shall be
granted, the number of Restricted Shares and/or the number of Restricted Share
Units to be granted to each Participant, the duration of the period during
which, and the conditions under which, the Restricted Shares and Restricted
Share Units may be forfeited to the Company, and the other terms and conditions
of such Awards. The Restricted Share and Restricted Share Unit Awards shall be
evidenced by Award Agreements in such form as the Committee shall from time to
time approve, which agreements shall comply with and be subject to the terms and
conditions provided hereunder and any additional terms and conditions
established by the Committee that are consistent with the terms of the Plan.

(b) Each Restricted Share and Restricted Share Unit Award made under the Plan
shall be for such number of Shares as shall be determined by the Committee and
set forth in the Award Agreement containing the terms of such Restricted Share
or Restricted Share Unit Award. Such agreement shall set forth a period of time
(not less than one year) during which the grantee must remain in the continuous
employment (or other service-providing capacity) of the Company in order for the
forfeiture and transfer restrictions to lapse. If the Committee so determines or
the Award Agreement so provides, the restrictions may lapse during such
restricted period in installments with respect to specified portions of the
Shares covered by the Restricted Share or Restricted Share Unit Award. The Award
Agreement may also, in the discretion of the Committee, set forth performance or
other conditions that will subject the Shares to forfeiture and transfer
restrictions. The Committee may, at its discretion, waive all or any part of the
restrictions applicable to any or all outstanding Restricted Share and
Restricted Share Unit Awards.

7.2 Delivery of Shares and Transfer Restrictions.

(a) At the time of a Restricted Share Award, a certificate representing the
number of Shares awarded thereunder shall be registered in the name of the
grantee. Such certificate shall be held by the Company or any custodian
appointed by the Company for the account of the grantee subject to the terms and
conditions of the Plan, and shall bear such a legend setting forth the
restrictions imposed thereon as the Committee, in its discretion, may determine.
The foregoing to the contrary notwithstanding, the Committee may, in its
discretion, provide that a Participant’s ownership of Restricted Shares prior to
the lapse of any transfer restrictions or any other applicable restrictions
shall, in lieu of such certificates, be evidenced by a “book entry” (i.e., a
computerized or manual entry) in the records of the Company or its designated
agent in the name of the Participant who has received such Award, and
confirmation and account statements sent to the Participant with respect to such
book-entry Shares may bear the restrictive legend referenced in the preceding
sentence. Such records of the Company or such agent shall, absent manifest
error, be binding on all Participants who receive Restricted Share Awards
evidenced in such manner. The holding of Restricted Shares by the Company or
such an agent, or the use of book entries to evidence the ownership of
Restricted Shares, in accordance with this Section 7.2(a), shall not affect the
rights of Participants as owners of the Restricted Shares awarded to them, nor
affect the restrictions applicable to such shares under the Award Agreement or
the Plan, including the transfer restrictions.

 

9



--------------------------------------------------------------------------------

(b) Unless otherwise provided in the applicable Award Agreement, the grantee
shall have all rights of a shareholder with respect to the Restricted Shares,
including the right to receive dividends and the right to vote such Shares,
subject to the following restrictions: (i) the grantee shall not be entitled to
delivery of the stock certificate until the expiration of the restricted period
and the fulfillment of any other restrictive conditions set forth in the Award
Agreement with respect to such Shares; (ii) none of the Shares may be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of during such restricted period or until after the fulfillment of any such
other restrictive conditions; and (iii) except as otherwise determined by the
Committee at or after grant or as provided in the applicable Award Agreement,
all of the Shares shall be forfeited and all rights of the grantee to such
Shares shall terminate, without further obligation on the part of the Company,
unless the grantee remains in the continuous employment (or other
service-providing capacity) of the Company for the entire restricted period in
relation to which such Shares were granted and unless any other restrictive
conditions relating to the Restricted Share Award are met. Restricted Share
Units shall be subject to similar transfer restrictions as Restricted Share
Awards, except that no Shares are actually awarded to a Participant who is
granted Restricted Share Units on the date of grant, and such Participant shall
have no rights of a stockholder with respect to such Restricted Share Units
until the restrictions set forth in the applicable Award Agreement have lapsed.

7.3 Termination of Restrictions. At the end of the restricted period and
provided that any other restrictive conditions of the Restricted Share Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Award Agreement relating to the Restricted Share
Award or in the Plan shall lapse as to the restricted Shares subject thereto,
and a stock certificate for the appropriate number of Shares, free of the
restrictions and restricted stock legend, shall be delivered to the Participant
or the Participant’s beneficiary or estate, as the case may be (or, in the case
of book-entry Shares, such restrictions and restricted stock legend shall be
removed from the confirmation and account statements delivered to the
Participant or the Participant’s beneficiary or estate, as the case may be, in
book-entry form).

7.4 Payment of Restricted Share Units. Each Restricted Share Unit shall have a
value equal to the Fair Market Value of a Share. Restricted Share Units may be
paid in cash, Shares, other securities or other property, as determined in the
sole discretion of the Committee, upon the lapse of the restrictions applicable
thereto, or otherwise in accordance with the applicable Award Agreement. Unless
otherwise provided in the applicable Award Agreement, the Participant shall be
entitled to dividend equivalent rights with respect to vested Restricted Share
Units. The amount of any such dividend equivalent right shall equal the amount
that would be payable to the Participant as a stockholder in respect of a number
of Shares equal to the number of vested Restricted Share Units then credited to
the Participant, and, except as othewrise may be provided in any Award
Agreement, any such dividend equivalent right shall be paid in accordance with
the Company’s payment practices as may be established from time to time and as
of the date on which such dividend would have been payable in respect of
outstanding Shares (and in accordance with Section 409A of the Code with regard
to Awards subject thereto); provided, that no dividend equivalents shall be paid
on Restricted Share Units that are not yet vested unless and only to the extent
the underlying Restricted Share Units vest. Other than pursuant to Section 15.1
(but no transfers for considerations shall be permitted), Restricted Share Units
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of. In addition, except as otherwise determined by the
Committee at or after grant or as may otherwise be provided in any Award
Agreement, all Restricted Share Units and all rights of the grantee to such
Restricted Share Units shall terminate, without further obligation on the part
of the Company, unless the grantee remains in continuous employment of the
Company for the entire restricted period in relation to which such Restricted
Share Units were granted and unless any other restrictive conditions relating to
the Restricted Share Unit Award are met.

Section 8. Performance Awards.

8.1 Grant. The Committee shall have sole and complete authority to determine the
Participants who shall receive a Performance Award, which shall consist of a
right that is (i) denominated in cash or Shares (including but not limited to
Restricted Shares and Restricted Share Units), (ii) valued, as determined by the
Committee, in accordance with the achievement of such performance goals during
such performance periods as the Committee shall establish, and (iii) payable at
such time and in such form as the Committee shall determine.

 

10



--------------------------------------------------------------------------------

8.2 Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award and the amount and kind of any payment or
transfer to be made pursuant to any Performance Award, and may amend specific
provisions of the Performance Award; provided, however, that such amendment may
not adversely affect existing Performance Awards made within a performance
period commencing prior to implementation of the amendment.

8.3 Payment of Performance Awards. Performance Awards may be paid in a lump sum
or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis. Separation from Service prior to the end of any performance period, other
than for reasons of death or Disability, will result in the forfeiture of the
Performance Award, and no payments will be made, except as otherwise provided
pursuant to any Award Agreement at or after grant. Notwithstanding the
foregoing, except as otherwise provided in Section 11 hereof, the Committee may
in its discretion, waive any performance goals and/or other terms and conditions
relating to a Performance Award. A Participant’s rights to any Performance Award
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of in any manner, except by will or the laws of descent
and distribution, and/or except as the Committee may determine at or after
grant, but no transfers for consideration shall be permitted.

Section 9. Other Stock-Based Awards.

The Committee shall have the authority to determine the Participants who shall
receive an Other Stock-Based Award, which shall consist of any right that is
(i) not an Award described in Sections 6 or 7 above and (ii) an Award of Shares
or an Award denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as deemed by the Committee to be consistent
with the purposes of the Plan. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award.

Section 10. Non-Employee Director Awards.

10.1 The Board and/or the Committee may provide that all or a portion of a
Non-Employee Director’s annual retainer, meeting fees and/or other awards or
compensation as determined by the Board and/or the Committee, be payable (either
automatically or at the election of a Non-Employee Director) in the form of any
Awards pursuant to the terms of the Plan, including any Award described in
Sections 6, 7 and 9 above, including unrestricted Shares. The Board and/or the
Committee shall determine the terms and conditions of any such Awards, including
the terms and conditions which shall apply upon a termination of the
Non-Employee Director’s service as a member of the Board, and shall have full
power and authority in its discretion to administer such Awards, subject to the
terms of the Plan and applicable law.

10.2 Notwithstanding anything herein to the contrary, the aggregate value of all
compensation paid or granted, as applicable, to any individual for service as a
Non-Employee Director with respect to any calendar year, including equity Awards
granted and cash fees paid by the Company to such Non-Employee Director, shall
not exceed three hundred thousand dollars ($300,000) in value, calculating the
value of any equity Awards granted during such calendar year based on the grant
date fair value of such Awards for financial reporting purposes. The Board
and/or the Committee may make exceptions to the applicable limit in this
Section 10.2 for individual Non-Employee Directors in extraordinary
circumstances, such as where any such individual Non-Employee Directors are
serving on a special litigation or transactions committee of the Board, as the
Board and/or Committee may determine in its discretion, provided that the
Non-Employee Director receiving such additional compensation may not participate
in the decision to award such compensation involving such Non-Employee Director.

Section 11. Provisions Applicable To Covered Officers and Performance Awards.

11.1 Notwithstanding anything in the Plan to the contrary, unless the Committee
determines that a Performance Award to be granted to a Covered Officer should
not qualify as “performance-based compensation” for purposes of Section 162(m),
Performance Awards granted to Covered Officers shall be subject to the terms and
provisions of this Section 11.

 

11



--------------------------------------------------------------------------------

11.2 The Committee may grant Performance Awards to Covered Officers based solely
upon the attainment of performance targets related to one or more performance
goals selected by the Committee from among the goals specified below. For the
purposes of this Section 11, performance goals shall be limited to one or more
of the following Company, Subsidiary, operating unit, business segment or
division financial performance measures:

 

  (a) earnings before any one or more of the following: interest, taxes,
depreciation, amortization and/or stock compensation;

 

  (b) operating (or gross) income or profit;

 

  (c) operating efficiencies;

 

  (d) return on equity, assets, capital, capital employed or investment;

 

  (e) after tax operating income;

 

  (f) net income;

 

  (g) earnings or book value per Share;

 

  (h) financial ratios;

 

  (i) cash flow(s);

 

  (j) total sales or revenues or sales or revenues per employee;

 

  (k) production (separate work units or SWUs);

 

  (l) stock price or total shareholder return;

 

  (m) dividends;

 

  (n) debt or cost reduction;

 

  (o) strategic business objectives, consisting of one or more objectives based
on meeting specified cost targets, business expansion goals (including, without
limitation, developmental, strategic or manufacturing milestones of products or
projects in development, execution of contracts with current or prospective
customers and development of business expansion strategies) and goals relating
to acquisitions, joint ventures or collaborations or divestitures; or

 

  (p) any combination thereof.

Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company or any Subsidiary, operating unit, business segment or division
of the Company and/or the past or current performance of other companies, and in
the case of earnings-based measures, may use or employ comparisons relating to
capital, shareholders’ equity and/or Shares outstanding, or to assets or net
assets. The Committee may appropriately adjust any evaluation of performance
under criteria set forth in this Section 11.2 to exclude any of the following
events that occurs during a performance period: (i) asset impairments or
write-downs, (ii) litigation or claim judgments or settlements, (iii) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) accruals for reorganization and restructuring
programs, (v) any items that are “unusual in nature” or “infrequently occurring”
within the meaning of generally accepted accounting principles other
extraordinary items that are included within management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders for the applicable year, (vi) the effect
of adverse federal, governmental or regulatory action, or delays in federal,
governmental or regulatory action, (vii) any other event either not directly
related to the operations of the

 

12



--------------------------------------------------------------------------------

Company or not within the reasonable control of the Company’s management, and
(viii) any other similar item or event selected by the Committee in its
discretion; provided that the Committee commits to make any such adjustments
within the 90 day period set forth in Section 11.4.

11.3 With respect to any Covered Officer, the maximum annual number of Shares in
respect of which all Performance Awards may be granted under Section 8 of the
Plan is 150,000 and the maximum amount of all Performance Awards that are
settled in cash and that may be granted under Section 8 of the Plan in any year
is $1,500,000.

11.4 To the extent necessary to comply with Section 162(m), with respect to
grants of Performance Awards, no later than 90 days following the commencement
of each performance period (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (1) select the
performance goal or goals applicable to the performance period, (2) establish
the various targets and bonus amounts which may be earned for such performance
period, and (3) specify the relationship between performance goals and targets
and the amounts to be earned by each Covered Officer for such performance
period. Following the completion of each performance period, the Committee shall
certify in writing whether the applicable performance targets have been achieved
and the amounts, if any, payable to Covered Officers for such performance
period. In determining the amount earned by a Covered Officer for a given
performance period, subject to any applicable Award Agreement, the Committee
shall have the right to reduce (but not increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant in its sole discretion to the assessment of individual or
corporate performance for the performance period.

11.5 Unless otherwise determined by the Committee, if any provision of the Plan
or any Award Agreement relating to a Performance Award does not comply or is
inconsistent with Section 162(m), such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee discretion to increase
the amount of compensation otherwise payable to a Covered Officer in connection
with any such Performance Award upon the attainment of the performance criteria
established by the Committee.

Section 12. Separation from Service.

The Committee shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a Separation from Service with the
Company, its Subsidiaries and Affiliates, including a separation from the
Company with or without Cause, by a Participant voluntarily, or by reason of
death, Disability, or Retirement, and may provide such terms and conditions in
the Award Agreement or in such rules and regulations as it may prescribe.
References in this Plan to “termination of employment” or similar terms shall be
interpreted to mean a “Separation from Service.”

Section 13. Change in Control.

13.1 Certain Terminations. Unless otherwise provided by the Committee, or in an
Award Agreement or by a contractual agreement between the Company and a
Participant, if, within one year following a Change in Control, a Participant
Separates from Service with the Company (or its successor) by reason of
(a) death; (b) Disability; (c) Normal Retirement or Early Retirement; (d) for
Good Reason by the Participant; or (e) involuntary termination by the Company
for any reason other than for Cause, all outstanding Awards of such Participant
shall vest, become immediately exercisable and payable and have all restrictions
lifted. For purposes of an Award subject to Section 409A of the Code, Good
Reason shall exist only if (i) the Participant notifies the Company of the event
establishing Good Reason within 90 days of its initial existence, (ii) the
Company is provided 30 days to cure such event and (iii) the Participant
Separates from Service with the Company (or its successor) within 180 days of
the initial occurrence of the event.

13.2 Accelerated Vesting. The Committee may, in its discretion, provide in any
Award Agreement, or, in the event of a Change in Control, may take such actions
as it deems appropriate to provide, for the acceleration of the exercisability,
vesting and/or settlement in connection with such Change in Control of each or
any outstanding Award or portion thereof and Shares acquired pursuant thereto
upon such conditions (if any), including termination of the Participant’s
service prior to, upon, or following such Change in Control, to such extent as
the Committee

 

13



--------------------------------------------------------------------------------

may determine or the Award Agreement may provide. In the event of a Change of
Control, and without the consent of any Participant, the Committee may, in its
discretion, provide that for a period of at least fifteen (15) days prior to the
Change in Control, any Options or Stock Appreciation Rights shall be exercisable
as to all Shares subject thereto and that upon the occurrence of the Change in
Control, such Stock Options or Stock Appreciation Rights shall terminate and be
of no further force and effect.

13.3 Cash-Out of Awards. The Committee may, in its discretion and without the
consent of any Participant, determine that, upon the occurrence of a Change in
Control, each or any Award or a portion thereof outstanding immediately prior to
the Change in Control and not previously exercised or settled shall be canceled
in exchange for a payment with respect to each vested Share (and each unvested
Share, if so determined by the Committee) subject to such canceled Award in
(i) cash, (ii) stock of the Company or of a corporation or other business entity
a party to the Change in Control, or (iii) other property which, in any such
case, shall be in an amount having a Fair Market Value equal to the Fair Market
Value of the consideration to be paid per Share in the Change in Control,
reduced by the exercise or purchase price per share, if any, under such Award
(which payment may, for the avoidance of doubt, be $0, in the event the per
share exercise or purchase price of an Award is greater than the per share
consideration in connection with the Change in Control). In the event such
determination is made by the Committee, the amount of such payment (reduced by
applicable withholding taxes, if any), if any, shall be paid to Participants in
respect of the vested portions of their canceled Awards as soon as practicable
following the date of the Change in Control and in respect of the unvested
portions of their canceled Awards in accordance with the vesting schedules
applicable to such Awards.

13.4 Performance Awards. The Committee may provide, in its discretion, or any
Award Agreement may provide, that in the event of a Change in Control, (i) any
outstanding Performance Awards relating to performance periods ending prior to
the Change in Control which have been earned but not paid shall become
immediately payable, (ii) all then-in-progress performance periods for
Performance Awards that are outstanding shall end, and either (A) any or all
Participants shall be deemed to have earned an award equal to the relevant
target award opportunity for the performance period in question, or (B) at the
Committee’s discretion, the Committee shall determine the extent to which
performance criteria have been met with respect to each such Performance Award,
if at all, and (iii) the Company shall cause to be paid to each Participant such
partial or full Performance Awards, in cash, Shares or other property as
determined by the Committee, within thirty (30) days of such Change in Control,
based on the Change in Control consideration, which amount may be zero if
applicable. Notwithstanding the foregoing, any Award Agreement with respect to
Performance Awards may include terms in relation to the impact of a Change in
Control on Performance Awards as the Committee may determine.

Section 14. Amendment and Termination; Recoupment of Awards.

14.1 Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan or any portion thereof at any time (and in accordance with
Section 409A of the Code with regard to Awards subject thereto); provided that
no such amendment, alteration, suspension, discontinuation or termination shall
be made without shareholder approval if such approval is necessary to comply
with any tax or regulatory requirement (including the rules and regulations of
the Nasdaq Stock Market) for which or with which the Board deems it necessary or
desirable to comply.

14.2 Amendments to Awards. Subject to the restrictions of Section 6.2 and
Section 11.5, the Committee may waive any conditions or rights under, amend any
terms of or alter, suspend, discontinue, cancel or terminate, any Award
theretofore granted, prospectively or retroactively in time (and in accordance
with Section 409A of the Code with regard to Awards subject thereto); provided
that any such waiver, amendment, alteration, suspension, discontinuance,
cancellation or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary.

14.3 Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (and shall
make such adjustments for the events described in Section 4.2 hereof) affecting
the Company, any Subsidiary or Affiliate, or the financial statements of the
Company or any Subsidiary or Affiliate, or of changes in applicable laws,
regulations or accounting principles.

 

14



--------------------------------------------------------------------------------

14.4 Recoupment of Awards. Any Award granted pursuant to this Plan shall be
subject to mandatory repayment by the Participant to the Company (i) to the
extent set forth in any Award Agreement, (ii) to the extent provided in the
Company’s Compensation Recoupment Policy, as it may be amended from time to
time, (iii) to the extent that Participant in the future becomes subject to any
other recoupment or “clawback” policy hereafter adopted by the Company,
including any such policy or amended policy adopted by the Company to comply
with the requirements of any applicable laws, rules or regulations, including
pursuant to final SEC rules under the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or (iv) to the extent provided under any applicable laws which
impose mandatory recoupment, under circumstances set forth in such applicable
laws, including the Sarbanes-Oxley Act of 2002.

Section 15. General Provisions.

15.1 Limited Transferability of Awards. Except as otherwise provided in the
Plan, an Award Agreement or by the Committee at or after grant, no Award shall
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant, except by will or the laws of descent and
distribution. No transfer of an Award by will or by laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Committee may deem necessary or
appropriate to establish the validity of the transfer. Notwithstanding anything
contained herein to the contrary, no transfer of an Award for value shall be
permitted under the Plan.

15.2 Dividend Equivalents. Subject to Section 4.2, no dividend equivalent rights
shall be granted with respect to stock options or SARs, but in the sole and
complete discretion of the Committee, an Award (other than options or SARs) may
provide the Participant with dividends or dividend equivalents, payable in cash,
Shares, other securities or other property on a current or deferred basis. All
dividend or dividend equivalents which are not paid currently may, at the
Committee’s discretion, accrue interest, be reinvested into additional Shares,
or, in the case of dividends or dividend equivalents credited in connection with
Performance Awards, be credited as additional Performance Awards and paid to the
Participant if and when, and to the extent that, payment is made pursuant to
such Award. The total number of Shares available for grant under Section 4 shall
not be reduced to reflect any dividends or dividend equivalents that are
reinvested into additional Shares or credited as Performance Awards.
Notwithstanding the foregoing, with respect to an Award subject to Section 409A
of the Code, the payment, deferral or crediting of any dividends or dividend
equivalents shall conform to the requirements of Section 409A of the Code and
such requirements shall be specified in writing.

15.3. Compliance with Section 409A of the Code. No Award (or modification
thereof) shall provide for deferral of compensation that does not comply with
Section 409A of the Code unless the Committee, at the time of grant,
specifically provides that the Award is not intended to comply with Section 409A
of the Code. Notwithstanding any provision of this Plan to the contrary, if one
or more of the payments or benefits received or to be received by a Participant
pursuant to an Award would cause the Participant to incur any additional tax or
interest under Section 409A of the Code, the Committee may reform such provision
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code. In the event that it is reasonably determined by the Board or Committee
that, as a result of Section 409A of the Code, payments in respect of any Award
under the Plan may not be made at the time contemplated by the terms of the Plan
or the relevant Award agreement, as the case may be, without causing the
Participant holding such Award to be subject to taxation under Section 409A of
the Code, the Company will make such payment on the first day that would not
result in the Participant incurring any tax liability under Section 409A of the
Code; which, if the Participant is a “specified employee” within the meaning of
the Section 409A, shall be the first day following the six-month period
beginning on the date of Participant’s termination of employment. Unless
otherwise provided in an Award Agreement or other document governing the
issuance of such Award, payment of any Performance Award intended to qualify as
a “short term deferral” within the meaning of Section 1.409A-1(b)(4)(i) of the
U.S. Treasury Regulations shall be made between the first day following the
close of the applicable Performance Period and the last day of the “applicable 2
 1⁄2 month period” as defined therein. Although the Company intends to
administer the Plan so that Awards will be exempt from, or will comply with, the
requirements of Section 409A of the Code, the Company does not warrant that any
Award under the Plan will qualify for favorable tax treatment under Section 409A

 

15



--------------------------------------------------------------------------------

of the Code or any other provision of federal, state, local or foreign law. The
Company shall not be liable to any Participant for any tax, interest, or
penalties that Participant might owe as a result of the grant, holding, vesting,
exercise, or payment of any Award under the Plan.

15.4 No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards need not
be the same with respect to each Participant.

15.5 Share Certificates. All certificates for Shares or other securities of the
Company or any Subsidiary or Affiliate delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations and other requirements of the SEC or any state securities
commission or regulatory authority, any stock exchange or other market upon
which such Shares or other securities are then listed, and any applicable
Federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

15.6 Tax Withholding. A Participant may be required to pay to the Company or any
Subsidiary or Affiliate and the Company or any Subsidiary or Affiliate shall
have the right and is hereby authorized to withhold from any Award, from any
payment due or transfer made under any Award or under the Plan, or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards or other property) of any applicable withholding
or other tax-related obligations in respect of an Award, its exercise or any
other transaction involving an Award, or any payment or transfer under an Award
or under the Plan and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.
The Committee may provide for additional cash payments to holders of Options to
defray or offset any tax arising from the grant, vesting, exercise or payment of
any Award. Without limiting the generality of the foregoing, the Committee may
in its discretion permit a Participant to satisfy or arrange to satisfy, in
whole or in part, the tax obligations incident to an Award by: (a) electing to
have the Company withhold Shares or other property otherwise deliverable to such
Participant pursuant to the Award (provided, however, that the amount of any
Shares so withheld shall not exceed the amount necessary to satisfy required
federal, state local and foreign withholding obligations using the minimum
statutory withholding rates for federal, state, local and/or foreign tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income) and/or (b) tendering to the Company Shares owned by such Participant (or
by such Participant and his or her spouse jointly) and purchased or held for the
requisite period of time as may be required to avoid the Company’s or the
Affiliates’ or Subsidiaries’ incurring an adverse accounting charge, based, in
each case, on the Fair Market Value of the Shares on the payment date as
determined by the Committee. All such elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

15.7 Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement that shall be delivered to the Participant and may specify the terms
and conditions of the Award and any rules applicable thereto. In the event of a
conflict between the terms of the Plan and any Award Agreement, the terms of the
Plan shall prevail. The Committee shall, subject to applicable law, determine
the date an Award is deemed to be granted. The Committee or, except to the
extent prohibited under applicable law, its delegate(s) may establish the terms
of agreements or other documents evidencing Awards under this Plan and may, but
need not, require as a condition to any such agreement’s or document’s
effectiveness that such agreement or document be executed by the Participant,
including by electronic signature or other electronic indication of acceptance,
and that such Participant agree to such further terms and conditions as
specified in such agreement or document. The grant of an Award under this Plan
shall not confer any rights upon the Participant holding such Award other than
such terms, and subject to such conditions, as are specified in this Plan as
being applicable to such type of Award (or to all Awards) or as are expressly
set forth in the agreement or other document evidencing such Award.

15.8 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary or Affiliate from adopting or
continuing in effect other compensation arrangements, which may, but need not,
provide for the grant of Options, Restricted Shares, Restricted Share Units,
Other Stock-Based Awards or other types of Awards provided for hereunder.

15.9 No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Subsidiary or Affiliate. Further, the Company or a Subsidiary or Affiliate
may at any time dismiss a Participant from employment, free from any liability
or any claim under the Plan, unless otherwise expressly provided in an Award
Agreement.

 

16



--------------------------------------------------------------------------------

15.10 No Rights as Shareholder. Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant or holder or beneficiary of any Award
shall have any rights as a shareholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such Shares.
Notwithstanding the foregoing, in connection with each grant of Restricted
Shares hereunder, the applicable Award Agreement shall specify if and to what
extent the Participant shall not be entitled to the rights of a shareholder in
respect of such Restricted Shares.

15.11 Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Tennessee without giving
effect to conflicts of laws principles.

15.12 Severability. If any provision of the Plan or any Award is, or becomes, or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

15.13 Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.

15.14 No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.

15.15 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.

15.16 Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

Section 16. Term of the Plan.

16.1 Effective Date. The Plan shall be effective as of May 26, 2016 (the
“Effective Date”) provided it has been approved by the Company’s shareholders.

16.2 Expiration Date. No new Awards shall be granted under the Plan after the
tenth (10th) anniversary of the Effective Date. Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award granted
hereunder may, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue or terminate any such Award or to waive any
conditions or rights under any such Award shall, continue after the tenth
(10th) anniversary of the Effective Date.

 

17